Case 1:20-cv-02222-AMD-PK Document 10 Filed 07/10/20 Page 1 of 10 PageID #: 44




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
___________________________________

UNITED STATES OF AMERICA,

                        Plaintiff,
                                                      Civil Action No. 20-2222 (AMD)
       - against -

ONE CUNEIFORM TABLET KNOWN
AS THE GILGAMESH DREAM TABLET,                        ANSWER OF CLAIMANT
                                                      HOBBY LOBBY STORES, INC.
                        Defendant In Rem,

       - and -

HOBBY LOBBY STORES, INC.,

                  Claimant.
___________________________________

                 Claimant Hobby Lobby Stores, Inc. (“Claimant” or “Hobby Lobby”), by its

attorneys Pearlstein & McCullough, LLP and Tucker Levin, PLLC, as and for its Answer to the

Verified Complaint In Rem (the “Complaint”), alleges as follows:

                 1.     Admits, with respect to the allegations set forth in paragraph 1 of the

Complaint, that the Plaintiff has commenced this action in rem to condemn and forfeit to the

United States the above-captioned property and respectfully refers to the Complaint for the

allegations and claim asserted therein.

                 2.     Admits, upon information and belief, the allegations set forth in paragraph

2 of the Complaint.

                 3.     Admits, upon information and belief, the allegations set forth in paragraph

3 of the Complaint.
Case 1:20-cv-02222-AMD-PK Document 10 Filed 07/10/20 Page 2 of 10 PageID #: 45




               4.      Admits, upon information and belief, the allegations set forth in paragraph

4 of the Complaint.

               5.      Admits, upon information and belief, the allegations set forth in paragraph

5 of the Complaint.

               6.      Admits, with respect to paragraph 6 of the Complaint, the allegations set

forth in the first sentence and denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in the second sentence.

               7.      Admits, with respect to the allegations set forth in paragraph 7 of the

Complaint, that Exhibit A to the Complaint purports to be a photograph of the Defendant In Rem.

               8.      Admits the allegations set forth in paragraph 8 of the Complaint.

               9.      Admits, upon information and belief, the allegations set forth in paragraph

9 of the Complaint.

               10.     States, with respect to the allegations set forth in paragraph 10 of the

Complaint, that the statute, which is quoted in part, speaks for itself and respectfully refers the

Court to such statute for the complete text thereof.

               11.     States, with respect to the allegations set forth in paragraph 11 of the

Complaint, that the first sentence purports to state a legal conclusion as to which no response is

required and that the second sentence purports to set forth the text of a statute, which is quoted in

part, and respectfully refers the Court to such statute for the complete text thereof.

               12.     States that the allegations set forth in paragraph 12 of the Complaint

purport to state a legal conclusion as to which no response is required and respectfully refers the

Court to the statutes cited therein for the complete texts thereof.




                                                  2
Case 1:20-cv-02222-AMD-PK Document 10 Filed 07/10/20 Page 3 of 10 PageID #: 46




               13.     States that the allegations set forth in paragraph 13 of the Complaint

purport to state legal conclusions as to which no response is required and respectfully refers the

Court to the statutes cited therein for the complete texts thereof.

               14.     States that the allegations set forth in paragraph 14 of the Complaint

purport to state legal conclusions as to which no response is required and respectfully refers the

Court to the statutes cited therein for the complete texts thereof.

               15.     Denies knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph 15 of the Complaint.

               16.     Denies knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph 16 of the Complaint.

               17.     Denies knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph 17 of the Complaint.

               18.     Denies knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph 18 of the Complaint.

               19.     Denies knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph 19 of the Complaint.

               20.     Denies knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph 20 of the Complaint.

               21.     Denies knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph 21 of the Complaint.

               22.     Denies knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph 22 of the Complaint.




                                                  3
Case 1:20-cv-02222-AMD-PK Document 10 Filed 07/10/20 Page 4 of 10 PageID #: 47




               23.     Denies knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph 23 of the Complaint.

               24.     Denies knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph 24 of the Complaint.

               25.     Denies knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph 25 of the Complaint.

               26.     Denies knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph 26 of the Complaint.

               27.     Admits the allegations set forth in paragraph 27 of the Complaint.

               28.     Admits, with respect to paragraph 28 of the Complaint, the allegations set

forth in the first sentence, and denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in the second and third sentences, except admits that, after

July 2014, the Defendant In Rem was hand-carried by a representative of Christie’s, Inc. to

Hobby Lobby in Oklahoma City.

               29.     Admits the allegations set forth in paragraph 29 of the Complaint.

               30.     Denies knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph 30 of the Complaint.

               31.     Denies knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph 31 of the Complaint.

               32.     Denies knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph 32 of the Complaint.




                                                  4
Case 1:20-cv-02222-AMD-PK Document 10 Filed 07/10/20 Page 5 of 10 PageID #: 48




                33.     Denies, with respect to paragraph 33 of the Complaint, knowledge, or

information sufficient to form a belief as to the truth of the allegations set forth in the first

sentence and admits the allegations set forth in the second sentence.

                34.     Admits the allegations set forth in paragraph 34 of the Complaint.

                35.     Admits the allegations set forth in paragraph 35 of the Complaint.

                36.     Admits the allegations set forth in paragraph 36 of the Complaint.

                37.     Admits the allegations set forth in paragraph 37 of the Complaint.

                38.     Admits the allegations set forth in paragraph 38 of the Complaint.

                39.     Admits, with respect to paragraph 39 of the Complaint, the allegation that

MOTB contacted the American Dealer but states that the curator at MOTB had no knowledge

that the American Dealer was a former owner of the Defendant In Rem.

                40.     Admits the allegations set forth in paragraph 40 of the Complaint.

                41.     Admits the allegations set forth in paragraph 41 of the Complaint.

                42.     Denies knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph 42 of the Complaint.

                43.     Denies knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph 43 of the Complaint.

                44.     Admits the allegations set forth in paragraph 44 of the Complaint.

                45.     Admits the allegations set forth in paragraph 45 of the Complaint.

                46.     Denies knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph 46 of the Complaint.

                47.     Denies knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph 47 of the Complaint.




                                                   5
Case 1:20-cv-02222-AMD-PK Document 10 Filed 07/10/20 Page 6 of 10 PageID #: 49




                48.     Admits the allegations set forth in paragraph 48 of the Complaint.

                49.     Denies, with respect to paragraph 49 of the Complaint, knowledge, or

information sufficient to form a belief as to the truth of the allegations set forth in the first

sentence and admits the allegations set forth in the second and third sentences.

                50.     Admits the allegations set forth in paragraph 50 of the Complaint.

                51.     Denies knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph 51 of the Complaint.

                52.     Denies knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph 52 of the Complaint.



                      ANSWERS TO PLAINTIFF’S CLAIM FOR RELIEF

                53.     Hobby Lobby repeats and realleges its allegations in paragraphs 1 through

52 above as if fully set forth at length herein.

                54.     Denies knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph 54 of the Complaint and states that Plaintiff purports to

state a legal conclusion as to a matter on which (i) it bears the burden of proof and (ii) with

respect to which Plaintiff has declined to disclose to Hobby Lobby any supporting evidence.

                55.     Denies knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph 55 of the Complaint and states that Plaintiff purports to

state a legal conclusion as to a matter on which (i) it bears the burden of proof and (ii) with

respect to which Plaintiff has declined to disclose to Hobby Lobby any supporting evidence.



                                   AFFIRMATIVE DEFENSES




                                                   6
Case 1:20-cv-02222-AMD-PK Document 10 Filed 07/10/20 Page 7 of 10 PageID #: 50




                              FIRST AFFIRMATIVE DEFENSE
                           [Failure to State a Cause of Action, Title 18]

               56.     The Complaint sets forth insufficient facts with respect to any theft, illicit

excavation or removal of the Defendant In Rem from Iraq in contravention of Iraqi law that

would form the basis of a violation of 18 U.S.C. § 2314.

                             SECOND AFFIRMATIVE DEFENSE
                           [Failure to State a Cause of Action, Title 18]


               57.     The Complaint sets forth insufficient facts with respect to any customs

importation violation under 19 U.S.C. § 1595(a).

                              THIRD AFFIRMATIVE DEFENSE
                                   [Statute of Limitations]

               58.     Any claim arising from such violations of 18 U.S.C. § 2314 and/or 19

U.S.C. § 1595(a) are barred by applicable statutes of limitation.

                            FOURTH AFFIRMATIVE DEFENSE
                                   [Innocent Owner]

               59.     Notwithstanding the “customs carve out,” Plaintiff cannot demonstrate

any violation of Title 19 of the United States Code, and, as such, Hobby Lobby Stores, Inc. is an

innocent owner of the Defendant In Rem. Accordingly, Hobby Lobby Stores, Inc. asserts the

“innocent owner” defense under 18 U.S.C. §983(d) as Plaintiff cannot prove any Title 19

offense. Hobby Lobby Stores, Inc. was a bona fide purchaser for value of the Defendant In Rem

without knowledge or cause to believe, at the time of purchase, of any reason the Defendant In

Rem could be subject to forfeiture.

                              FIFTH AFFIRMATIVE DEFENSE
                                    [Fourth Amendment]




                                                  7
Case 1:20-cv-02222-AMD-PK Document 10 Filed 07/10/20 Page 8 of 10 PageID #: 51




                60.    Plaintiff's seizure of the Defendant In Rem violates Hobby Lobby Stores

 Inc.'s and other’s right to be free from illegal searches and seizures.

                              SIXTH AFFIRMATIVE DEFENSE
                                       [Good Faith]

               61.     Plaintiff is estopped from obtaining a forfeiture judgment because it

obtained the seizure warrant through incorrect, misleading, or incomplete allegations.

                            SEVENTH AFFIRMATIVE DEFENSE
                                    [Unclean Hands]

               62.     The government cannot obtain a forfeiture judgment pursuant to the

unclean hands doctrine.

                              EIGTH AFFIRMATIVE DEFENSE
                                     [8th Amendment]

               63.     The government seeks a forfeiture that is constitutionally disproportionate

in violation of the Eighth Amendment to the U.S. Constitution.



                                 RESERVATION OF RIGHTS

               64.     Claimant Hobby Lobby Stores, Inc. reserves the right to assert additional

affirmative defenses or amend these affirmative defenses as discovery warrants.



                                             RELIEF

               WHEREFORE, Claimant Hobby Lobby Stores, Inc. requests that the Court enter

judgment as follows:

               1.      Dismissing the Complaint and awarding all rights, title, and interest in the

Defendant in Rem to Hobby Lobby Stores, Inc.




                                                  8
Case 1:20-cv-02222-AMD-PK Document 10 Filed 07/10/20 Page 9 of 10 PageID #: 52




               2.     Denying issuance of a certificate of probable cause pursuant to the

relevant federal forfeiture statutes and warding costs and attorneys' fees to Hobby Lobby Stores,

Inc.

               3.     Awarding to Hobby Lobby Stores, Inc. such other and further relief the

Court deems just and proper together with the costs and disbursements of this action.



Dated: New York, New York
       July 10, 2020




                                                9
Case 1:20-cv-02222-AMD-PK Document 10 Filed 07/10/20 Page 10 of 10 PageID #: 53




                                             Respectfully submitted,



                                             Pearlstein & McCullough LLP

                                             By: __Michael McCullough________
                                                   Michael McCullough
                                                   Anju Uchima

                                             641 Lexington Avenue, 13th Floor
                                             New York, NY 10022
                                             Tel: (646) 762-7264
                                             MMcCullough@PMCounsel.com
                                             AUchima@PMCounsel.com


                                             Tucker Levin, PLLC

                                             By: __________________________
                                                    Duncan P. Levin

                                             230 Park Avenue, Suite 440
                                             New York, New York 10169
                                             Tel: (212) 330-7626
                                             dlevin@tuckerlevin.com


                                             Attorneys for Plaintiff




                                       10
